Perlin, C.J. This cause coming on to be heard on the Stipulation of the parties hereto, and the Court being fully advised in the premises; THIS COURT FINDS that this claim in the amount of $342.52 is for food services rendered by the claimant to patients of the Department of Mental Health during the month of July, 1967, and that the reason said amount was not previously paid is that due to an erroneous interpretation of departmental rules, this sum was sent to the New Elms Hotel, which sum was to be remitted to the claimant. IT IS HEREBY ORDERED that the sum of $342.52 be awarded to claimant in full satisfaction of any and all claims presented to the State under Cause No. 5584.